FILED
                            NOT FOR PUBLICATION                             JAN 09 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



BEVERLY ANN HOLLIS-ARRINGTON,                    No. 10-56649

              Plaintiff - Appellant,
                                                 D.C. No. 2:00-cv-11125-CBM-
  v.                                             AJW

CENDANT MORTGAGE
CORPORATION; UNITED GUARANTY                     MEMORANDUM *
INSURANCE COMPANY, Erroneously
Sued As United Guaranty Residential
Insurance Company,

              Defendants - Appellees.



BEVERLY ANN HOLLIS-ARRINGTON,                    No. 10-56651

              Plaintiff - Appellant,
                                                 D.C. No. 2:01-cv-05658-CBM-
  v.                                             AJW

CENDANT MORTGAGE
CORPORATION; et al.,

              Defendants - Appellees,

  and



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
HAROLD TENNEN; ED FELDMAN,

               Intervenors - Appellees.



                    Appeals from the United States District Court
                        for the Central District of California
                   Consuelo B. Marshall, District Judge, Presiding

                          Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

      In these consolidated appeals, Beverly Ann Hollis-Arrington appeals pro se

from the district court’s orders denying her motions to set aside the judgments in

two actions arising out of foreclosure proceedings. We have jurisdiction under 28

U.S.C. § 1291. We review de novo the district court’s determination of

jurisdiction over a Fed. R. Civ. P. 60(b) motion, Scott v. Younger, 739 F.2d 1464,

1466 (9th Cir. 1984), and for an abuse of discretion the district court’s denial of

such a motion, Latshaw v. Trainer Wortham & Co., 452 F.3d 1097, 1100 (9th Cir.

2006). We affirm.

      To the extent that Hollis-Arrington’s Rule 60(b) motions to set aside the

judgments fall within Rule 60(b)(3), the district court properly denied them as



          **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                           2                                    10-56649
untimely because Hollis-Arrington filed the motions more than one year after the

judgments were entered. See Fed. R. Civ. P. 60(b)(3) (allowing relief from

judgment for “fraud . . ., misrepresentation, or misconduct by opposing party”);

Fed. R. Civ. P. 60(c)(1) (Rule 60(b)(3) motion must be made within one year of

entry of judgment); Nevitt v. United States, 886 F.2d 1187, 1188 (9th Cir. 1989) (a

district court lacks jurisdiction to consider an untimely motion to set aside a

judgment).

      To the extent that Hollis-Arrington’s motions fall within Rule 60(b)(6), the

district court did not abuse its discretion by denying them because Hollis-Arrington

failed to establish extraordinary circumstances. See Latshaw, 452 F.3d at 1104

(while “‘fraud on the court’ can sometimes constitute extraordinary circumstances

meriting relief under Rule 60(b)(6),” such relief is construed narrowly).

      Hollis-Arrington’s remaining contentions, including those regarding Rule

60(b)(4), are unpersuasive.

      Hollis-Arrington’s request for judicial notice is granted.

      AFFIRMED.




                                           3                                      10-56649